Citation Nr: 0308624	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  94-46 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 disabling from June 10, 1999.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1994 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that, after the veteran filed 
his substantive appeal in December 1994, evidently no action 
was taken on his appeal until a request by his representative 
in March 2000 that his claims file be retrieved from a 
records storage facility.


FINDINGS OF FACT

1.  Since his period of active service, the veteran has had 
recurrent tinnitus which was precipitated by labyrinthitis 
following an episode of tonsillitis.  His tinnitus has not 
been a symptom of head injury, concussion, or acoustic 
trauma.

2.  Bilateral pes planus is primarily manifested by pain on 
extended use of the feet, painful callosities, and 
malalignment of rotation of the forefoot and midfoot, without 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances; the disability is productive of severe, 
but not pronounced, impairment.  

CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for a 
compensable evaluation for tinnitus prior to June 10, 1999, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); 64 Fed. Reg. 
25210 (May 11, 1999).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for tinnitus from June 10, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 64 Fed. Reg. 
25210 (May 11, 1999).

3.  The schedular criteria for an evaluation of 30 percent 
for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  
During the pendency of the veteran's appeal, the RO 
determined that VA examinations were needed to properly rate 
the veteran's disabilities for which he was seeking increased 
evaluations.  The needed examinations were conducted in May 
2001 and thereafter, by a rating decision in August 2002, the 
RO granted 10 percent evaluations for tinnitus and for 
bilateral pes planus.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

I. Tinnitus

During the pendency of the veteran's appeal, the criteria for 
rating tinnitus were revised effective June 10, 1999.  See 64 
Fed. Reg. 25210 (May 11, 1999).  Where the law or regulations 
change after a claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the claimant applies, unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change in law or 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds, 251 F.3d 166 (Fed. Cir. 1999).

Prior to June 10, 1999, 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998) provided that a maximum schedular evaluation of 
10 percent was warranted for persistent tinnitus as a symptom 
of head injury, concussion, or acoustic trauma.  Effective 
June 10, 1999, 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) 
provides that a maximum schedular evaluation of 10 percent is 
warranted for recurrent tinnitus.  The Board finds that the 
revised criteria are more favorable to the veteran.  However, 
as noted above, the revised criteria may not be applied prior 
to June 10, 1999.

The veteran's service medical records reveal that, in 
November 1966, a diagnosis of tinnitus associated with 
labyrinthitis was rendered.  The veteran had developed 
labyrinthitis following a bout of tonsillitis.  His tinnitus 
was thus not a symptom of head injury, concussion, or 
acoustic trauma.

A rating decision in April 1969 granted entitlement to 
service connection for tinnitus and assigned a non-
compensable (zero percent) evaluation under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 as then in effect.

In February 1994, the veteran asserted a claim of entitlement 
to an increased evaluation for tinnitus.  At a VA 
audiological examination in April 1994, tinnitus was matched 
in both ears using the Fowler method.  The rating decision in 
August 1994 denied entitlement to a compensable evaluation 
for tinnitus on the basis that it was the result of an 
episode of labyrinthitis and not a symptom of head injury, 
concussion, or acoustic trauma.

At a VA audiological examination in May 2001, the veteran 
complained of constant, high-pitched ringing usually in the 
left ear but occasionally in the right ear.  He stated that 
it began when he was 19 years old after his tonsils were 
infected.  His history is thus consistent with recurrent 
tinnitus, warranting an evaluation of 10 percent, but no 
more, under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) 
from June 10, 1999.  The Board concludes that the veteran was 
not entitled to an evaluation of 10 percent for tinnitus 
until June 10, 1999, the date of the regulatory change and 
that he was not entitled to a compensable schedular 
evaluation for tinnitus prior to June 10, 1999.  As 10 
percent is the maximum schedular evaluation for tinnitus, he 
is not entitled to a schedular evaluation in excess of 10 
percent from June 10, 1999.

In reaching this decision, the Board has considered the 
history of the veteran's tinnitus disability, as well as the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2. (2002).  Additionally, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) have been considered 
whether or not they were raised by the veteran, as required 
by the holding of the United States Court of Veterans Appeals 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that in this case, the disability picture 
presented by the veteran's tinnitus is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's tinnitus has markedly interfered with his 
employment or resulted in frequent hospitalizations.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for tinnitus, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002). 


II. Bilateral Pes Planus

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002) provides that 
an evaluation of 10 percent is warranted for moderate 
acquired flatfoot, with the weight-bearing line over or 
medial to the great toe; inward bowing of the tendo achillis; 
pain on manipulation and use of the feet, bilateral or 
unilateral.  An evaluation of 30 percent requires severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.); pain on 
manipulation and use accentuated; an indication of swelling 
on use; characteristic callosities.  An evaluation of 50 
percent for bilateral pronounced acquired flatfoot requires 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

VA X-rays of the veteran's feet in April 1994, which were 
consistent with a clinical history of bilateral hallux valgus 
deformity, showed bilateral calcaneal spurs and a 
questionable small posterior spur in the left foot.

At a VA feet examination in April 1994, a history of third 
degree bilateral pes planus was noted.   On examination, 
there was pain over the medial arch of both feet on pressure 
like weight-bearing.  The veteran stated that standing, 
walking, overexertion, and weather changes were aggravating 
factors.  He was able to stand and to rise on his toes and 
heels.  He had no impairment of posture.  There was swelling 
and tenderness of the feet.  There were no calluses or muscle 
spasms.  The veteran's gait was normal.  The diagnosis was 
pes planus, both feet, third degree, symptomatic.

At a VA orthopedic examination of the feet in May 2001, the 
veteran complained of bilateral foot pain with a ripping 
sensation under the arches and occasional swelling of the 
feet, with painful heels.  He denied having foot pain at 
rest.  He stated that his symptoms were associated with 
weight-bearing.  He indicated that he could walk 2 or 3 miles 
on a good day.  He wore custom orthotics, which helped.  The 
veteran worked as a driver.  He stated that constant pressure 
on his feet from use of the accelerator and brake pedals 
aggravated his foot condition. He stated that he was unable 
to wear dress shoes, and he wore extra-wide boots.  On 
examination, his right foot was essentially normal, and he 
had hallux valgus of the left foot.  Motor was 5/5.  The 
joints of the feet were not painful on motion.  He had a 
normal gait and a wide stance.  There was tenderness at the 
longitudinal arch, bilaterally.  There were painful 1.5 cm. 
by 1.5 cm. callosities over the 5th metatarsal heads, 
bilaterally, which had been recently shaved.  There was mild 
malalignment of the rotation of the forefoot and midfoot, 
which was uncorrected on manipulation.  There was 15 degrees 
of left hallux valgus, which was uncorrected by manipulation.  
The diagnosis was chronic bilateral pes planus.

Upon consideration of the 1994 and 2001 examination reports, 
the Board finds that the disability picture presented by the 
veteran's pes planus more nearly approximates the criteria 
for an evaluation of 30 percent than the criteria for either 
an evaluation of 10 percent or an evaluation of 50 percent.  
In this regard, the Board notes that the VA examination of 
the veteran's feet in May 2001 showed painful callosities and 
malalignment of the rotation of the forefoot and midfoot 
uncorrected by manipulation.  In addition, the veteran has 
significant pain in the feet on extended use of the feet, 
including during his work as a driver.  On the other hand, 
examination findings have not shown marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
which are symptoms of pronounced pes planus which would 
warrant an evaluation of 50 percent.  The Board notes further 
that the veteran has indicated that the custom orthotics 
which he uses help his foot condition.  For these reasons, 
the Board concludes that the veteran's bilateral pes planus 
warrants an evaluation of 30 percent, but no more, and 
entitlement to that benefit is established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2002).


ORDER

A compensable evaluation for tinnitus prior to June 10, 1999, 
is denied.

An evaluation in excess of 10 percent for tinnitus from June 
10, 1999, is denied.

An evaluation of 30 percent for bilateral pes planus is 
granted, subject to governing regulations concerning monetary 
awards.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

